Citation Nr: 0807154	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-14 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for dental trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a Board hearing in 
January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his Board hearing, the veteran testified that multiple 
medical records were missing.  

With regard to his back claim, the veteran testified that he 
had been treated at the Charleston, South Carolina VA 
Hospital since 1977.  The Board notes that VA obtained 
records, but they are only dated back to 2003, and also 
reflect past lumbar surgery.  The veteran submitted VA 
records dated in the mid-1980's.  These records reflect 
possible additional VA medical records which have not been 
obtained.  

With regard to his dental claim, the veteran indicated that 
his dental records were not obtained.  A review of the record 
shows that the service medical records consisted of the 
entrance and separation examinations.  A June 1987 search of 
the National Personnel Records Center (NPRC) yielded a 
notation that there were no dental records on file.  There 
are apparently no dental records available.  However, the 
veteran indicated that there were three inservice trauma 
incidents.  First, in 1973 at Fort Hood.  He was treated at 
the Perkins Dental Clinic for that dental trauma.  
Thereafter, he was injured in 1975 and in 1976 in Germany.  
When he returned to the United States, he went to Dr. Peter 
Myers for dental treatment.  Although he is deceased, the 
veteran was uncertain whether the records could be obtained.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

The veteran testified that he has been found to be disabled 
by the Social Security Administration (SSA).  The SSA records 
are not in the claims file.  VA has a statutory duty to 
obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  The United States Court of Appeals for 
Veterans Claims has also held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
These records should be obtained on remand.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Finally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) addressed directives consistent with the Veterans 
Claims Assistance Act (VCAA) with regard to new and material 
evidence.  The Court stated that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence-
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was not provided VCAA in 
compliance with Kent with regard to the dental claim.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  A VCAA letter in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 20 Vet. 
App. 1 (2006) should be sent to the veteran.  
The VCAA notice should include specific 
notice of why the dental claim was previously 
denied and what constitutes material evidence 
for the purpose of reopening the claim.

2.  Obtain and associate with the claims file 
copies of all clinical records, which are not 
already in the claims file, of the veteran's 
treatment at the Charleston, South Carolina 
VA Hospital from April 1977 onward.  

3.  After obtaining the appropriate 
medical releases from the veteran, obtain 
and associate with the claims file copies 
of all clinical records, which are not 
already in the claims file, of the 
veteran's treatment at the Perkins Dental 
Clinic and from the former practice of 
Dr. Peter Myers.  

4.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


